The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figures 4-5 in the reply filed on 11/11/2022 is acknowledged.  The traversal is on the ground(s) that “Nothing in Fonash suggests or teaches a nano-sensor which includes a sensing electrode assembly formed on a sacrificial layer. Nor does Fonash describe a suspended electrode element which is oxidized at a first predetermined temperature to obtain a pair of electromigrated regions. Nor does it describe a notch portion formed between the pair of the electromigrated regions. The notch portion can be used to detect a gaseous component in an ambient gas at a second predetermined temperature. Further, nowhere does Fonash disclose a nano sensor for detecting presence and concentration of the gas by changing the resistance”. 
This is not found persuasive because Fonash et al. was not cited as a 102 reference, required to teach the entire claimed invention.  Fonash et al. was cited to teach the technical feature of a nano-sensor array such that the shared technical feature of the present invention lacks novelty or inventive step.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a sacrificial layer of a substrate”, as recited in claim 10, is unclear as to what is meant by having a sacrificial layer belonging (i.e. “of”) to a substrate.
The claimed limitation of “the pair of contact pads”, as recited in claim 10, is unclear as to whether said “pair of contact pads” are the same elements as the “pair of common contact pads” recited earlier, or different elements. 
The claimed limitation of “wherein: the sacrificial layer is a semiconductor selected from the group consisting of silicon dioxide and silicon nitride; and the substrate is a semiconductor selected from the group consisting of silicon, ceramic, and plastic”, as recited in claim 11, is unclear as to how a semiconductor material can be silicon dioxide, silicon nitride, ceramic and plastic.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pyke (5,417,821) in view of Shin et al. (2016/0169824).Regarding claim 10, Pyke teaches in figure 1 and related text a method for fabricating a nano-sensor array comprising: 
patterning a sensing electrode assembly on a sacrificial layer 13 of a substrate 11, wherein the sensing electrode assembly comprises a pair of common contact pads 14 and a plurality of electrode elements 15 coupled to and disposed between the pair of common contact pads 14; 
forming the sensing electrode assembly based on the patterning; 
removing the sacrificial layer 13 below a portion of each of the plurality of electrode elements to obtain a plurality of suspended electrode elements 15; and 
applying a potential difference between the pair of contact pads 14 to the plurality of suspended electrode elements 15 at a first predetermined temperature to obtain a pair of electromigrated regions (edges regions of the plurality of suspended electrode elements) on each suspended electrode element 15 and a notch portion 17 between the pair of the electromigrated regions, wherein 
the notch portion 17 is to detect a gaseous component in an ambient gas at a second predetermined temperature.

Pyke does not explicitly state that the application a potential difference between the pair of contact pads oxidizes the plurality of suspended electrode elements to obtain a pair of electromigrated regions on each suspended electrode element.

Shin et al. teach throughout the disclosed invention a method for fabricating a nano-gas sensor array comprising oxidizing plurality of suspended electrode elements (nanowires) to obtain a pair of electromigrated regions (metal oxide seed) on each suspended electrode element in order to detect a gaseous component in an ambient gas at a second predetermined temperature.
Shin et al. and Pyke are analogous art because they are directed to sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pyke because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to oxidize the plurality of suspended electrode elements to obtain a pair of electromigrated regions on each suspended electrode element in order to detect a gaseous component in an ambient gas at a second predetermined temperature, as taught by Shin et al., in Pyke’s device, in order to improve the detection of a gaseous component.

Regarding claim 11, Pyke teaches in figure 1 and related text depositing the sacrificial layer over the substrate and wherein the substrate is a semiconductor selected from the group consisting of silicon, ceramic, and plastic. Pyke does not teach that the sacrificial layer is a semiconductor selected from the group consisting of silicon dioxide and silicon nitride.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the sacrificial layer of silicon dioxide and silicon nitride in prior art’s device in order to simplify the processing steps of making the device by using conventional materials. 

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the thickness of the sacrificial layer in a range of 10 nm to 100 nm and a thickness of the substrate is in a range of 50 pm to 500 pm, in prior art’s device in order to reduce the size of the device.

Regarding claim 13, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to pattern prior art’s device by Electron Beam Lithography and forming is by Direct Current Sputtering, in order to simplify the processing steps of making the device.

Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to remove the sacrificial layer is by etching in prior art’s device in order to simplify the processing steps of making the device by using conventional processing step.

Regarding claims 15 and 16, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the first predetermined temperature is in a range of 600-800 C and the second predetermined temperature is in a range of 20-500 C, in prior art’s device in order to provide proper and adequate gas detection.

Regarding claim 17, Pyke teaches in figure 1 and related text that the sensing electrode assembly is fabricated from metal selected from the group consisting of tungsten, nickel, palladium, titanium, and platinum.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/26/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800